MEMORANDUM **
Darryl William Young appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition. Young is serving a 100-month sentence imposed following a guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a) and (d). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Young was convicted in federal court while out on bond pending appeal of a state court conviction and 48-month sentence for forgery. While in federal custody, Young filed a 28 U.S.C. § 2254 petition challenging his state court conviction. This court granted a certificate of appealability on whether Young could properly challenge his state court conviction while in federal custody.
We conclude that the district court had jurisdiction over Young’s section 2254 petition while he was in federal custody. Young was permitted to apply for habeas relief from a state restraint which will go into effect in the future, as the State of Washington filed a detainer against petitioner. See 28 U.S.C. foil. § 2254, Rule 2(b), n. 5 (courts have jurisdiction over habeas applications where petitioner currently in federal custody applies for habeas relief from a state restraint which is to go into effect in the future); Rose v. Morris, 619 F.2d 42, 43 (9th Cir.1980) (“[a] state detainer warrant against a federal prisoner is sufficient ‘custody’ to confer habeas jurisdiction”).
No certificate of appealability was issued on the merits of Young’s appeal, we deny Young’s request to broaden the COA, and we affirm the district court’s judgment. See 28 U.S.C. § 2253(c).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.